internal hevenue service_department ot the treasury index no washi ashinston dc contact person téléphone number in’reterénce to gi dom p st ale plr-109144-98 oct y p w w q a w w d - x dear this letter responds to a letter dated april subsequent correspondence submitted on behalf of authorized representative requesting rulings under sec_29 sec_702 and sec_708 of the internal_revenue_code p by its and facts the facts as represented by p and p's authorized representative are as follows p is a limited_liability_company treated as a partnership for federal_income_tax purposes and y fuel from coal fines p was formed for the purpose of producing solid synthetic p currently has two members x a b and c each entered into a separate contract on for the construction of a facility to produce december solid synthetic_fuel from coal fines using z's process process is described below have been assigned to p under state law and each provides for liquidated_damages of least five percent of the cost of the facility construction_contract also includes a description of the facility to be constructed a completion date and a maximum price all three construction contracts the construction contracts are valid at each the y plr-109144-98 p will own the facilities and x will manage the facilities p will enter into a licensing agreement with z to use z's upon the delivery of clean coal fines to the site of the two stage process to produce solid synthetic_fuel from coal fines facilities the coal fines are sized and introduced into the mixing stage of the process at this first stage the coal fines are blended in a mixer conditioner with a proprietary combination of co-reagents consisting of a petroleum-based liquid binder and a dry inorganic mineral additive collectively the binder material liquid binder that contains oxygen-deficient aliphatic molecules and is introduced at elevated temperatures of up to degrees fahrenheit the inorganic mineral additive is introduced in the form of a dry powder and can serve as either a catalyst or a co- reactant increasing the reaction rate or the extent of the reaction the petroleum-based binder is a high viscosity in the second stage of the process the mixture of coal fines and the binder material is introduced via a volumetric metering device into the roll pelletizer and subjected to pressure of up to big_number pounds per square inch of the mixing process the heat from the binder material and the pressure from the roll pelletizer results in the formation of a high-density solid synthetic_fuel the combination p has determined that the inorganic mineral component of the binder material is not required and that the petroleum-based liquid binder component of the binder material can be delivered in the form of an emulsion that is a mixture of the petroleum- based liquid binder and water with one or more surfactants to facilitate and stabilize dispersion petroleum-based liquid binder in the form of an emulsion the binder handling temperatures can be reduced significantly to approximately degrees fahrenheit thereby reducing operating costs and potential safety risks associated with the process in addition by introducing the petroleum-based liquid binder as an emulsion the binder is more evenly mixed with the coal feedstock prior ro briquetting thereby increasing the quality of the solid synthetic_fuel by introducing the p conducted numerous tests on the fuel produced from coal fines using both the binder material and the emulsified form of the petroleum-based liquid binder without the inorganic mineral additive p's representative represent that there was a significant chemical change in the coal fines making up the fuel by the preponderance of these tests' results p and p will sell the solid synthetic_fuel on the spot market to unrelated persons plr-109144-98 the facilities are designed to facilitate relocation in the event that coal fines become unavailable at the present location ruling requests and sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year production of which is attributable to the taxpayer for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold the the credit sec_29 c defines qualified_fuels liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks to include in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_29 sec_48 a iii provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production c differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under section i c ii of the income_tax regulations a synthetic_fuel under section former revrul_86_100 notes based on the representations of p and p's authorized representative including the preponderance of p's test results we agree that the fuel to be produced in p's facilities using the enumerated process on the coal fines will result from a significant chemical change in coal transforming the coal fines into a solid synthetic_fuel from coal facilities and x will manage the facilities we conclude that p will be entitled to the sec_29 credit for the production of the qualified_fuel from the facilities that is sold to an unrelated_person because p will own the ruling_request sec_29 defines barrel-of-oil_equivalent with respect to any fuel as that amount of the fuel which has a btu content of million except that in the case of qualified plr-109144-98 fuels described in sec_29 c determined without regard to any material from a source not described in sec_29 c sec_29 defines barrel to mean united_states gallons the btu content shall be as required by sec_29 the btu content of the qualified_fuel produced and sold by p must be determined without regard to any material other than coal this means that the btu content of the qualified_fuel attributable to any binder must be disregarded for purposes of calculating the sec_29 credit ruling_request sec_29 and f provide that sec_29 applies with respect to qualified_fuels which are produced ina facility placed_in_service after december january and which are sold before date and before sec_29 modifies sec_29 in the case of a sec_29 a provides that for purposes of facility producing qualified_fuels described in sec_29 sec_29 b service before january service before july contract in effect before january provides that if the facility is originally placed_in_service after date sec_29 shall be applied by substituting date for date a facility shall be treated as placed in pursuant to a binding written if the facility is placed in sec_29 b a contract is binding only if it is enforceable under local law against a taxpayer and does not limit damages to a specified amount g by use of a liquidated_damages provision contract provision limiting damages to an amount equal to at least five percent of the total_contract_price for example should be treated as not limiting damages construction contracts executed prior to january includes such essential features as a description of the facility to be constructed a completion date and a maximum price it is represented that the construction contracts are binding under applicable law and that each contract provides for liquidated_damages of at least five percent of the cost of the facility therefore the construction contracts are binding written contracts for purposes of sec_29 each of the a ruling_request to qualify for the sec_29 credit p's facilities be placed_in_service before july written contract in effect before january does not define placed_in_service must pursuant to a binding while section the term has been plr-109144-98 defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_167_a_-11 placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit i and sec_1_46-3 ii see revrul_76_256 1976_2_cb_46 revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year that originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility's total value the cost of the new property plus the value of the used_property for purposes of sec_45 a facility qualifies as revrul_94_31 holds revrul_94_31 concerns a factual context similar to the consistent with the holding in rev_rul the relocation of any of p's facilities after june present situation will not prevent the relocated facility from continuing to be treated as originally placed_in_service prior to date for purposes of sec_29 provided the fair_market_value of the used_property is more than percent of the relocated facility's total fair_market_value at the time of the relocation ruling_request p also requested a ruling that assuming the other requirements of sec_29 are met will entitle the members of the year_of_sale the sale of the product by p p to claim the sec_29 credit in under sec_7701 taxpayer means any person subject_to any internal revenue tax a provides that when used in title_26 where not otherwise distinctly expressed or manifestly incompatible with the intent thereof person will be construed to mean and include an individual trust estate partnership_association company or corporation furthermore section sec_702 provides that each partner determines the partner's income_tax by taking into account separately the partner's_distributive_share of the partnership's other items of income loss deduction or credit to the extent provided gain plr-109144-98 by regulations prescribed by the secretary_of_the_treasury under sec_1_702-1 the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner's_distributive_share loss deduction or credit or item thereof is of income gain determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if for the partner's_distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect the partnership_agreement does not provide under sec_1_704-1 ii allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners’ capital accounts thus these allocations cannot have economic_effect under sec_1 -1 b i2 b and the tax_credits and tax_credit recapture must be allocated in accordance with the partners’ interests in the partnership as of the time the tax_credit or tax_credit recapture arises or not deductible that gives rise to a tax_credit ina partnership taxable_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year partnership regarding the credit or the cost giving rise to it are in the same proportion as the partners’ respective distributive shares of the loss or deduction and adjustments see sec_1 b example apply in determining the partners' interests in the partnership regarding tax_credits that arise from receipts of the partnership whether or not taxable then the partners' interests in the a partnership expenditure whether identical principles if based on our conclusion that the solid end product to be produced by p's facilities with the process and to be sold to an unrelated_person will be entitled to the sec_29 credit the credit will be allowed to p passed through to and allocated among the members of principles of sec_702 in accordance with the members interests in p as of the time the tax_credit arises and the sec_29 credit may be p under the plr-109144-98 ruling_request sec_708 b provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 iv provides that if a partnership is the partnership contributes all of its assets terminated by a sale_or_exchange of an interest the following is deemed to occur and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 iv applies to terminations of partnerships under sec_708 b occurring on or after date the sec_29 credit has always been a time sensitive and before date for example the sec_44d credit as from facilities placed_in_service after december on property which first began credit in that eligibility for the credit is determined when facilities or wells producing qualified_fuels are placed_in_service and when the qualifying fuels are produced and sold to unrelated persons originally enacted in the crude_oil windfall profit tax act of was generally available for the production and sale of alternative fuels after date and before date production after january qualifying processed wood was available only as sales from facilities first placed_in_service in calendar years and available for production and sales before either october or years from the date that the facility first was placed_in_service whichever came later from solid agricultural byproducts was available only for production and use before january in service after december special rule for post-1979 increases in production capacity or replacement of facilities first placed_in_service before such production capacity increases or replacements were treated as facilities first placed_in_service after rep no h_r conf 96th cong 2d sess 1980_3_cb_1985 in addition there was a as to production from those facilities it was the sec_44d credit for in facilities placed the sec_44d credit for steam to production and the sec_29 credit has been extended by congress four times the placed-in-service deadline and the period for plr-109144-98 -a- claiming the sec_29 credit were extended in the technical_and_miscellaneous_revenue_act_of_1988 omnibus budget reconciliation act of service and for the end of the credit_period energy policy act of the credit_period and small_business job protection act of june for placed_in_service and for the end of for placed_in_service for placed in for placed_in_service if sec_29 b were read as requiring facilities producing qualified_fuels to be placed_in_service by the taxpayer facilities placed_in_service before that are sold or transferred to a new taxpayer after would entitle the purchaser transferee to claim the sec_29 credit from the legislative_history of sec_44d that congress intended the credit to apply to facilities placed_in_service after b must be read as applying to when the facility is first placed_in_service within the applicable dates in-service deadlines contained in sec_29 on the facility and not the owner of the facility legislative_history of sec_44d clearly shows that congress wanted to encourage the production of new alternative fuels from facilities first placed_in_service after and not provide tax incentive for production capacity in service before and that the placed-in-service deadline in section and g focus the it the placed- is clear sec_29 demonstrates that congress knows how to that provision provides that extension of the period for preclude transferees of facilities from claiming the sec_29 credit placing facilities in service after does not apply to any facility that produces coke or coke gas unless the original_use of the facility commences with the taxpayer or g a is made by reference to when the accordingly the determination of whether a facility has satisfied the placed-in-service deadline under either sec_29 b facility is first placed_in_service not when the facility is transferred or sold to a different taxpayer a sec_708 b termination of transfer of assets to a new partnership this technical_termination of the partnership and formation of would not affect when the facility is placed_in_service for purposes of sec_29 b b will not preclude the new partnership from taking the sec_29 credit for the production of the qualified_fuel from the facilities that is sold to an unrelated_person a future termination of p would result in a deemed p under section therefore although a new partnership plr-109144-98 conclusions accordingly based on the representations of p and p's authorized representative we conclude as follows p with use of the enumerated process will produce a qualified_fuel within the meaning of sec_29 c bp will be entitled to the sec_29 credit for the production of the qualified_fuel from a facility that is sold to an unrelated_person the btu content of the qualified_fuel produced and sold by p will be determined without regard to any material from a source not described in sec_29 c sec_29 as required by the contracts for construction of the facilities constitute binding written contracts within the meaning of sec_29 a aif a facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility after june service date for the facility for purposes of sec_29 provided the fair_market_value of the used_property is more than percent of the relocated facility's total fair_market_value at the time of the relocation will not result in a new placed in the credit allowed under sec_29 may be passed through to and allocated among all the members of with the principles of sec_702 and p in accordance a future termination of p under sec_708 b b will not preclude the new partnership from taking the sec_29 credit for the production of the qualified_fuel from a facility that is sold to an unrelated_person except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above on whether the facility was placed_in_service for purposes of sec_29 or how the members' interests in p are determined specifically we express no opinion this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent or more of the issues addressed in this ruling have not yet been adopted the adoption of temporary or final regulations to the extent the therefore this ruling may be modified or revoked by temporary or final regulations pertaining to one plr-109144-98 regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_98_1 1998_1_irb_7 however when the criteria in section dollar_figure of revproc_98_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative district_director we also are sending a copy of this letter to the district sincerely yours boul e bauglacle harold e burghart assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
